Citation Nr: 0944378	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an increased rating for fracture of the 
distal phalanx, right index finger with osteoarthritis and 
fracture of the distal phalanx, right little finger, with 
arthritic changes [hereinafter finger injuries], currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO). 

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in September 
2009.


FINDINGS OF FACT

1.  The RO denied service connection for a low back condition 
in a January 1978 rating decision, and the Veteran withdrew 
her appeal following a Board remand.  

2.  Evidence submitted since the January 1978 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a low back condition.  

3.  The evidence is in equipoise regarding whether the lower 
back disability from which the Veteran currently suffers, 
diagnosed as mechanical low back pain syndrome, was incurred 
during her active duty service.  

4.  There is no nexus between the Veteran's headaches and her 
active duty service.  

5.  Bilateral hearing loss was not present in service or for 
many years following active duty separation, and such loss is 
not causally related to active service.

6.  The Veteran's finger injuries result in limitation of 
motion in her right index and little fingers, but none of her 
joints are ankylosed.


CONCLUSIONS OF LAW

1. The January 1978 RO decision that denied service 
connection for a low back condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Mechanical low back pain syndrome was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

4.  The Veteran's claimed headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

5.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

6.  The criteria for an increased rating for the Veteran's 
finger injuries have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.71a Diagnostic Codes (DC) 5225-5230 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Presented to 
Reopen a
Claim for Service Connection for a Low Back Condition

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  In determining whether to reopen a 
claim, the Board undertakes a two-step process.  First, the 
Board must determine if the submitted evidence is new and 
material.  Next, if the Board determines that the evidence is 
new and material, the case is reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If no new and material 
evidence is presented to reopen the claim, then the prior 
denial remains final.  See 38 U.S.C.A. § 7105.  

A review of the history of this claim is instructive.  The 
Veteran first filed for service connection for a low back 
condition in October 1977, shortly after she left service.  
Her claim was denied in a rating decision of January 1978.  
She pursued an appeal, and the Board issued a remand in the 
case in May 1979.  Following the remand, however, the Veteran 
voluntarily withdrew her appeal in June 1979.

In the original January 1979 rating decision denying the 
Veteran's claim for service connection, the RO denied the 
Veteran's claim on the basis that her in-service back pain 
was acute and transitory.  Thus, any back post-service back 
pain from which she suffered was deemed not related to her 
active duty service.  The Veteran sought to reopen her claim 
for service connection in an October 2006 filing.   

In a June 2008 supplemental statement of the case, a DRO 
reopened the previously denied claim of service connection 
for a low back condition.  The Board, however, is required to 
address this particular issue (i.e., the new and material 
claim) in the first instance.  The Board has the jurisdiction 
to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new 
and material evidence has not been received, the adjudication 
of the particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with respect to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 
265 F.3d 1366, 1369 (2001) (holding that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case, the RO has 
already determined that new and material evidence sufficient 
to reopen the Veteran's previously denied claim has been 
received, the Board will proceed to adjudicate this element 
of the appeal in the first instance.

In an effort to reopen her claim, the Veteran submitted 
statements from her current husband and her ex-husband, as 
well as medical evidence from Dr. Garrett Trobec.  While the 
statements from her husband and ex-husband are certainly 
probative as to a continuity of symptomatology, it is the 
statement from Dr. Trobec that is the most relevant to her 
claim to reopen.  In a December 2006 statement, Dr. Trobec 
wrote that he reviewed the Veteran's service treatment 
records and found that her current low back condition is 
similar to the injury she suffered while on active duty.  
After an examination, Dr. Trobec wrote that the Veteran's 
current symptoms "certainly appear" to be a continuation or 
a result of her in-service injury.  

Again, the Veteran's claim for service connection was denied 
because the RO did not find a nexus between any pain the 
Veteran was experiencing and her in-service injury.  Dr. 
Trobec's opinion (which was obviously not available prior to 
the previous denial) speaks to this deficit.  This evidence 
is both new and material, and it warrants the Board's 
reopening of the Veteran's claim.  

The Board finds that the RO decision of January 1978 was 
final, and that the Veteran therefore must introduce new and 
material evidence to reopen her claim.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Board further finds 
that the evidence introduced relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for a low back 
condition, so her claim is accordingly reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

II.  Entitlement to Service Connection for a Low Back 
Condition, Headaches, 
And Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Low Back Condition

Having determined that the Veteran has introduced new and 
material evidence sufficient to reopen her claim for service 
connection for a low back condition, the Board must now 
decide whether service connection is warranted.

First, the Board acknowledges that the Veteran injured her 
back in service.  The Veteran first reported injuring her 
back in June 1976.  The injury occurred when the Veteran 
attempted to lift heavy boxes.  She was diagnosed as 
suffering from a lumbosacral strain.  She continued to 
complain of back pain through the remainder of her active 
duty service.  On her July 1977 report of medical history 
prior to separation, the Veteran stated that she was 
experiencing a great deal of back pain.  

The Board further recognizes that the Veteran suffers from a 
low back condition today.  Both VA and private medical 
records reflect this fact.  In conjunction with her claim, 
the Veteran was afforded a VA examination in February 2007.  
The examiner diagnosed the Veteran as suffering from 
mechanical low back pain syndrome.  Private records reflect a 
diagnosis of low back pain with no further comment or 
elucidation.   

The only remaining question thus is whether there is a nexus 
between the Veteran's current disability and her in-service 
injury.  The two medical opinions in the case disagree on the 
answer.  

In the February 2007 VA examination, the examiner found that 
the Veteran's mechanical low back pain was not related to her 
active duty service.  The examiner noted the in-service 
injuries and complaints lodged by the Veteran.  He concluded, 
however, that in light of the transitory nature of her in-
service complaints, that it is more likely than not that her 
present low back pain is not related to her in-service 
complaints of low back pain.  

This opinion is contrasted with that of Dr. Trobec.  Again, 
Dr. Trobec wrote in December 2006 that the Veteran's current 
symptoms "certainly appear" to be a continuation or a 
result of her in-service injury.  Dr. Trobec conducted an 
examination in conjunction with forming his opinion, and he 
also reviewed at least some of the Veteran's service 
treatment records.  

In addition to these two medical opinions, the Board has also 
considered the lay testimony of record in this claim.  
Specifically, there is the Veteran's testimony from her 
Travel Board hearing and statements from her current and 
former husband.

The Veteran discussed her symptoms in her September 2009 
hearing.  She described the initial injury she suffered in 
service, sustained while lifting heavy boxes.  She described 
the treatment she received in service and immediately 
following service.  The Veteran stated that though she 
received treatment for her back shortly after her separation 
from active service, the records from that treatment have 
been destroyed.  

Her current husband described the Veteran as suffering from 
episodic bouts with back pain.  More important is the 
statement of the Veteran's ex-husband.  He described meeting 
the Veteran shortly after her initial 1976 injury.  He stated 
that she was in constant pain from her injury, and that she 
relied on anti-inflammatories to ease her pain throughout 
their 22 year marriage.  

The Veteran's statements, when read in concert with those of 
her current husband and her ex-husband, demonstrate a 
continuity of back pain symptoms from her period of service 
to the present day.  The Board is mindful of the opinion of 
the VA examiner finding that the Veteran's current back pain 
is unrelated to her active service.  When this opinion is 
weighed against the lay testimony of record and the private 
nexus opinion, the evidence is at the least in equipoise.  
Accordingly, a grant of service connection is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Headaches

The Veteran seeks service connection for headaches, 
contending that the headaches from which she currently 
suffers are related to two in-service incidents.  Her claim 
must be denied, however, as there is no competent, credible 
evidence that the Veteran's current condition is related to 
her active duty service.  

In her September 2009 hearing, the Veteran contended that the 
headaches she experiences today resulted from two in-service 
injuries.  In the first, the Veteran was standing at 
attention when she fainted and fell onto a concrete floor.  
In the second incident, the Veteran was walking down a 
hallway when she was hit in the head by an opening door.  
Following these incidents, the Veteran states that she has 
had almost constant headaches.  She admitted that she does 
not currently, nor has she ever, received treatment for her 
headaches.  

The Veteran's testimony is corroborated by her service 
treatment records.  The Veteran first complained of suffering 
from headaches in service in April 1975.  She later was seen 
for her headaches in December 1976 after she was hit in the 
head by a door.  In the Veteran's July 1977 report of medical 
history, the Veteran complained of suffering from headaches, 
but she related these headaches not to any trauma she 
suffered, but instead to the birth control pills that she was 
on at the time.  

The Veteran also experiences headaches today.  In her 
February 2007 VA examination, the Veteran described her 
history with headaches.  She stated that she suffers from 
them roughly once a week.  When she has visited doctors in 
the past for her condition, they have described the headaches 
as being stress related.  The examiner concurred with these 
doctors, diagnosing the Veteran as suffering from tension 
headaches.  

Despite these in-service occurrences and the Veteran's 
present day affliction, there is no showing that the two are 
related.  The VA examiner found it more likely than not that 
the Veteran's headaches are not related to her time in 
service.  The examiner based his opinion on many factors.  He 
stated that though the Veteran did have head trauma in 
service, this trauma was minimal.  Further, he concluded that 
the Veteran's current symptoms are not typical of trauma 
induced headaches.  Such trauma induced headaches are 
manifested with cervical dysfunction, which the Veteran does 
not have.  The examiner did not find that the Veteran 
suffered any residual symptoms of her in-service trauma.  

While the Veteran has made numerous statements regarding her 
headaches, her statements alone cannot serve as the basis for 
finding service connection.  The Board will accept the 
Veteran's contentions as to her symptoms, but the Veteran is 
not competent to testify as to the etiology of her claimed 
disability.  To the extent that the Veteran speaks to the 
diagnosis and causation of her headaches, the Board finds 
that she is not competent to do so and will not consider her 
testimony for these purposes.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In making its decision, the Board may consider the length of 
the period following service where the Veteran did not report 
the symptoms being complained of in the present issue.  
Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  The 
Board is mindful of the Veteran's statements regarding her 
headaches, both that she lacked health insurance for the 
first three years following her separation, and that she did 
not believe that any treatment could be offered for her 
headaches.  Despite these statements, however, the Board 
finds that the more than 25 years that passed between the 
Veteran's separation from active service and her claim for 
service connection to be probative of the fact that her 
symptoms are unrelated to service.  

As the probative medical evidence indicates that there is no 
nexus between the Veteran's current headaches and any in-
service incident, the Board concludes that the Veteran's 
claimed headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Bilateral Hearing Loss

As with the Veteran's other service connection claims, to 
prevail on a claim of service connection for bilateral 
hearing loss, the evidence must demonstrate that she 
currently suffers from a disability, that this disability was 
incurred or aggravated by service, and that there is a nexus 
between this disability and the disability claimed in 
service.  Hickson, 12 Vet. App. at 253.  Unlike the other two 
service connection claims, sensorineural hearing loss enjoys 
a presumptive period.  This disability may be presumed to 
have been incurred in service if it becomes manifest to a 
degree of 10 percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
1131, 1137 38 C.F.R. §§ 3.307(a), 3.309(a).  

Under VA regulations, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

Here, the Board acknowledges that the Veteran suffers from 
bilateral hearing loss.  The Veteran was afforded a VA 
hearing examination in January 2007.  The examination found 
the Veteran to have an average puretone threshold in decibels 
of 30 in the right ear (with three readings over 26) and 26 
in the left.  Speech recognition scores using the Maryland 
CNC word lists were 94 percent in the right ear and 92 
percent in the left ear.  The Veteran thus meets the 
regulatory criteria for a hearing disability.  

There is no showing, however, that the Veteran's bilateral 
hearing loss is related to her active duty service.  In that 
same January 2007 examination, the examiner reviewed the 
Veteran's service treatment records, noting that the 
Veteran's hearing was within normal limits when she left 
active duty service.  The examiner thus concluded that it is 
not likely that the Veteran's hearing loss is related to any 
in-service noise exposure.  Further, in a November 2008 
addendum, a VA audiologist compared the Veteran's 1974 
entrance examination and her 1977 examination prior to 
separation.  The audiologist concluded that there was not a 
significant shift in thresholds from induction to discharge, 
and any current hearing loss was therefore less likely than 
not related to the Veteran's active duty service.  No other 
medical evidence relates the Veteran's current hearing loss 
to her active duty service.  

The Veteran's testimony from her September 2009 hearing is 
consistent with the examiner's conclusion.  In that hearing, 
the Veteran contended that her current bilateral hearing loss 
resulted from her work as a radio broadcast journalist during 
her active duty service.  She stated that she listened to 
headphones everyday, and as a result, her hearing is 
diminished today.  In that same hearing, however, the Veteran 
herself placed the onset of her hearing loss around 1999, 
more than two decades after she left service.  

In the September 2009 hearing, the Veteran's representative 
asked the Board to evaluate this claim under the requirements 
of Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
representative contended that Hensley would open the door to 
a finding of service connection, as the case does not require 
the Veteran to have a hearing disability upon separation to 
be later service connected for hearing loss.  

The representative is correct with regard to his contentions 
surrounding Hensley, but his statement does not represent the 
case's full holding.  Instead, a claimant must still present 
evidence that, despite having normal hearing upon leaving 
service, any current hearing loss that claimant suffers is 
causally related to his service.  See Hensley, 5 Vet. App. at 
160.  In this case, all medical evidence suggests that the 
Veteran's current hearing loss is not related to her active 
duty service.  

As the Veteran's bilateral hearing loss was not present in 
service or for many years following active duty separation, 
and such loss is not causally related to active service, the 
Board concludes that the Veteran's bilateral hearing loss was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

III.  Entitlement to an increased rating

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Further, examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned. 38 C.F.R. § 4.7.

The Veteran's fracture, distal phalanx, right index finger 
with osteoarthritis; and fracture, distal phalanx, right 
little finger, with arthritic changes has been evaluated 
under 38 C.F.R. § 4.71a Diagnostic Codes 5225-5230.  Of 
those, the relevant codes are 5225, 5227, and 5229.  DC 5225 
provides a 10 percent rating for favorable or unfavorable 
ankylosis of the index finger.  DC 5227 provides a 
noncompensable rating for favorable or unfavorable ankylosis 
of the ring or little finger.  Limitation of motion of 
individual digits is covered by DC 5229 and 5230.  DC 5229 
allows a 10 percent rating for limitation of motion of the 
index finger with a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  Under DC 5230, 
any limitation of motion of the ring or little fingers is 
assigned a noncompensable rate.  

Notes preceding the Diagnostic Codes for ankylosis or 
limitation of motion of single or multiple digits of the hand 
are also instructive.  Importantly, when two or more digits 
of the same hand are affected by any combination of 
amputation, ankylosis, or limitation of motion that is not 
otherwise specified in the rating schedule, the evaluation 
level assigned will be that which best represents the overall 
disability.  38 C.F.R. § 4.71a, DC 5216-5230, Note (2).  
Further, if there is limitation of motion of two or more 
digits, each digit is to be evaluated separately and the 
evaluations then combined.  Id., Note (5).  

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although § 4.40 does not require a separate rating 
for pain, it does provide guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  The Board has a special obligation to provide a 
statement of reasons or bases pertaining to § 4.40 in rating 
cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

Since the issue in this case is entitlement to an increased 
rating, the present level of the Veteran's disability is the 
Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, staged ratings are appropriate for an 
increased rating claim whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this claim for an increased rating for finger injuries, 
the Board reviewed the Veteran's claims file and VA 
examinations of February 2007 and January 2009.  The Veteran 
was first service connected at a noncompensable rate for her 
finger injuries in August 1977.  The Veteran filed the claim 
at issue here in October 2006, seeking a compensable rating.  
While this was denied in a March 2007 rating decision, an 
April 2008 rating decision issued concurrently with the 
Statement of the Case granted an increase to 10 percent.  

Since filing her claim in October 2006, the Veteran has been 
afforded two VA examinations specific to her finger injuries.  
In the February 2007 examination, the examiner reviewed the 
Veteran's claims file and medical history.  The Veteran 
described the pain that she experiences in her fingers, 
calling the pain intermittent.  

Upon examination, the examiner found no weakness or decrease 
in hand dexterity in her right hand.  No fingers on her hand 
were ankylosed, and there was no gap between her thumb pad 
and finger tips or between her thumb and each finger.  For 
each of the fingers (but not the thumb) of her right hand, 
flexion of the distal interphalangeal joint (DIP joint) was 
limited to 0-18 degrees instead of the normal 0-90 degrees.  
Despite this limitation, the motion was not painful.  No 
limitation of motion was noticed for any other joints of any 
fingers of the hand.  The examiner found no additional 
functional limitations or pain of the joints of the right 
hand with repetitive use.  

The Veteran's right hand was x-rayed, and the radiologist 
wrote that the Veteran's index and little fingers did not 
appear to fully extend at the DIP joint.  The joint spaces 
were normal, however, and there was minimal degenerative 
spurring.  No other osseous or articular abnormalities were 
found.  Based on his own examination and the radiologists 
report, the examiner diagnosed the Veteran as suffering from 
degenerative joint disease of the DIP joints of the fingers 
of the right hand. 

The results of the January 2009 examination are substantially 
similar to those from the February 2007 examination.  The 
examiner again reviewed the Veteran's claims file and medical 
history.  The Veteran described her current symptomatology in 
more detail, stating that she has a constant dull pain in the 
DIP joint of her index and little fingers that is 
occasionally sharp.  She discussed flare ups that occurred 
every few months that resulted in difficulty lifting items, 
typing, or washing her hair.  Despite these flare ups, she 
reported that she has not missed any work as a result of her 
pain.  

In the examination, the Veteran had no difficulty touching 
the pads of her fingers of her right hand to her palm, but 
her fingers were clawed.  She had no ankylosis, tenderness, 
or inflammation of her joints.  The Veteran had 10-55 degrees 
of motion in the DIP joint of her index finger and 0-45 
degrees in the DIP of her little finger (normal motion is 0-
80 degrees for both).  All other readings were normal, and 
there was no pain with any motion.  Further, the examiner 
found no additional functional limitations or pain of the 
joints of the right hand with repetitive use.  A 
radiologist's report on the Veteran's x-ray found minimal 
osteophytic changes at the DIP joint of the Veteran's right 
index and little fingers.  Accordingly, the examiner 
diagnosed the Veteran as suffering from mild DIP joint 
osteoarthritis in the index and little fingers of her right 
hand.  

The Veteran spoke of her finger disability in her September 
2009 hearing.  She described how her finger pain affected her 
job, requiring her to take pain relievers and anti-
inflammatories.  The Veteran reports having to lie down while 
doing certain activities, as she is unable to concentrate.  
The Veteran did not submit any private treatment records 
regarding her finger injury, nor are there VA treatment 
records for this disability.   

The foregoing evidence warrants the ten percent rating that 
has been assigned.  As the Veteran suffers from limitation of 
motion in two fingers, the Board must evaluate each 
separately and then combine the rating.  Here, the Veteran is 
entitled to a 10 percent rating under DC 5229 for her 
limitation of motion of her index finger and a noncompensable 
rating under DC 5230 for limitation of motion of her little 
finger, resulting in a combined 10 percent rating.  There is 
no higher rating available for limitation of motion under DC 
5229 or 5230.  As none of the Veteran's joints are ankylosed, 
Diagnostic Codes 5225 and 5227 are not applicable.  Also, 
there are no analogous Diagnostic Codes which would allow for 
a higher or a separate rating.  

Though in her September 2009 hearing the Veteran described 
the pain resulting from her finger injuries as occasionally 
being so intense that she is forced to lie down for hours at 
a time, the Board does not find this testimony to be 
credible.  In the Veteran's two previous VA examinations at 
which she described her symptoms, she never described 
debilitating episodes such as what she testified to in her 
hearing.  

A higher rating based on the DeLuca factors is also not 
warranted.  In both the February 2007 and January 2009 
examinations, the examiners found no additional loss of 
motion with repetitive use.  They also did not find painful 
motion, weakness or lack of endurance.  When read in concert, 
the February 2007 and January 2009 examinations show a 
consistent pattern of disability.  Accordingly, staged 
ratings are not appropriate.  

The Veteran's disability is also not so severe as to warrant 
an extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. § 
3.321 (2009).  As outlined by the Court of Appeals for 
Veterans Claims, the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The VA examination found 
that the Veteran suffers from mild osteoarthritis in her 
fingers, resulting in a limited range of motion.  This 
symptom is contemplated under the applicable rating criteria 
for finger injuries.  The Board also notes that the Veteran 
has not had any recent hospitalization for treatment of her 
finger injuries.  Though the Veteran states that her finger 
injuries affect her ability to work (mainly in making it 
difficult to type), the effects do not rise to the level of 
marked interference.  As neither marked interference with 
employment nor frequent hospitalizations have been found, an 
extraschedular evaluation is not appropriate in this case.  

The Veteran's finger injuries result in limitation of motion 
in her right index and little fingers, but none of her joints 
are ankylosed.  Accordingly, the Board concludes that the 
criteria for a 20 percent rating for the Veteran's finger 
injuries have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a DC 5225-
5229

IV.  Duties to Notify and Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate her claim and of her 
and VA's respective duties for obtaining evidence.  

Each of the Veteran's claims requires notice tailored to that 
specific theory of entitlement.  With respect to the new and 
material evidence claim, the November 2006 letter sent to the 
Veteran defined new and material evidence, and it informed 
the Veteran of what evidence would be necessary to 
substantiate the element of the claim for service connection 
that was found insufficient in the previous denial.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Further, as the Board 
is taking an action favorable to the Veteran with regard to 
her claim to reopen, there can be no possibility of prejudice 
to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Claims for service connection require VA to apprise a 
claimant of all five elements of a claim for service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The November 2006 letter sent to the Veteran 
addressed each of these elements, including how an effective 
date is established and how VA determines a disability 
rating.  

With regard to increased rating claims, in Vazquez-Flores v. 
Peake, the Court of Appeals for Veterans Claims held that a 
claimant seeking an increased rating - whether based on a 
diagnostic code or not - must be notified of what evidence is 
required to substantiate his claim.  22 Vet. App. 37, 43-44 
(2008), vacated sub. nom. Vazquez-Flores v. Shinseki, Nos. 
2008-7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  Though the November 2006 letter to the Veteran was 
not as detailed as is now required, the Veteran received an 
updated notice in June 2008, prior to a July 2008 
Supplemental Statement of the Case.  Any previous failure to 
provide notice thus is not prejudicial.  

As the Veteran has received information specific to each of 
her claims, the notification requirements of the VCAA have 
thus been satisfied as to both timing and content for all of 
the Veteran's claims now on appeal.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting her in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all obtainable evidence has been associated with the 
claims file.  The Veteran was afforded multiple VA 
compensation and pension examinations.  The Board notes that 
the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  










	(CONTINUED ON NEXT PAGE)





ORDER

The claim for service connection for a low back condition is 
reopened.  

Service connection for mechanical low back pain syndrome is 
granted.

Service connection for headaches is denied.  

Service connection for bilateral hearing loss is denied.

An increased rating for fracture of the distal phalanx, right 
index finger with osteoarthritis and fracture of the distal 
phalanx, right little finger, with arthritic changes is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


